Citation Nr: 1738586	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-32 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1987 to April 1988. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for a back disability. 
 
The Veteran requested a Board hearing at the RO ("Travel Board Hearing").  A Board hearing was scheduled for December 2016.  The Veteran failed to report for his scheduled hearing without showing a good cause.  The Veteran's hearing request is therefore considered to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary to schedule the Veteran for a VA examination. 

The Veteran has not yet been afforded a VA examination in connection with his claim for a back disability.  He is currently diagnosed with a back disability diagnosed as lumbar spondylosis and lower lumbar posterior facet osteoarthritis.  See October 2010 MRI results.  

With regard to etiology, the Veteran stated that his current back disability is due to in-service injuries and worsened during basic training.  He essentially asserts that the physical demands of basic training caused problems with his back.
Review of the Veteran's service treatment records (STRs) indicate that he was rejected on pre-enlistment examination after it was determined he had back problems; however, after being referred to a board of three orthopedists, each doctor signed a statement reflecting that the Veteran's back was normal and that he was qualified for entrance into service.  His STRs do not show treatment or complaints for back problems, but do show problems with his legs.  He is however competent to report having had pain in his back during service and ever since.

Given the medical evidence of a current back disability and the Veteran's lay contentions as to etiology, a VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to VA, and with his consent, obtain any available records from any identified private healthcare provider, to include any chiropractors that treated his back disability.  **If records are identified, associate them with the claims file prior to sending the Veteran for an examination.

2.  Then, provide the Veteran a VA examination with an appropriate examiner to determine the nature and etiology of his back disability.  The claims file and a copy of this Remand must be made available to the examiner, and the examiner shall indicate in the examination report that the claims file was reviewed.

Following a review of the claims file and examination of the Veteran, the examiner is asked to respond to the following: 

(a) Provide an opinion as to whether there is clear and unmistakable evidence that the Veteran had a back disability that preexisted his active duty.  In doing so, please refer to STRs dated in March, April, and May 1987. 

(b) If the examiner finds that a back disability clearly and unmistakably preexisted, then provide an opinion as to whether such disability clearly and unmistakably was NOT AGGRAVATED beyond its natural progression by the Veteran's service.  

(c) If the examiner finds that a back disability did not pre-exist the Veteran's service, then provide an opinion as to whether it is more likely than not (50 percent or greater) that the Veteran's current back disability had its onset during service, is otherwise related to it, or arthritis  manifested within one year of service separation.  **The Veteran's competent reports of chronic back pain since service must be considered.

A complete rationale should be provided for all opinions.

3.  After completing all of the above, and any additional development deemed warranted, readjudicate claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




